Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and Species IV in the reply filed on 07/22/2022 is acknowledged.

	Non-elected claims 14 and 16-20 were canceled in the amendment filed 07/22/2022.

Claim Objections

Claims 2, 6 and 26 and objected to because of the following informalities:  claims 2 and 26 recite “about” and claim 6 recites “around” suggesting uncertainty in the ranges or values that follow these terms.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 24 and 26 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cheng et. Al. (US 20170278893 A1 hereinafter Cheng).

Regarding claim 21, Cheng teaches in Figs. 5A and 7, Fig. 5A showing the details of BDTI 701 in Fig. 7 (paragraph [0037]), with associated text
a method of forming an image sensor, comprising: 
preparing an image sensing die having a front-side and a back-side opposite to the front-side; 
forming a plurality of pixel regions within the image sensing die and respectively comprising a photodiode including a photodiode doping column 103 with a first doping type (n-type) surrounded by a photodiode doping layer 101 with a second doping type (p-type) that is different than the first doping type (Fig. 9, paragraph [0017]); and 
forming a back-side deep trench isolation (BDTI) structure (201 of Fig. 5A or 701 or Fig. 9) between adjacent pixel regions and extending from the back-side of the image sensor die to a position within the photodiode doping layer (Figs. 2-5A and 9, paragraph [0021]); 
wherein the BDTI structure is formed a doped liner (401 or 405) with the second doping type (Fig. 4, paragraphs [0028] or [0030]) and a dielectric fill layer 505, the doped liner lining a sidewall surface of the dielectric fill layer (Fig. 5A, paragraph [0033]).  

Regarding claim 24, Cheng teaches forming a shallow trench isolation (STI) structure 901 between the adjacent pixel regions from the front-side of the image sensing die to a position within the photodiode doping layer (Fig. 9, paragraph [0045]).  

Regarding claim 26, Cheng teaches a bowing tip at the top corner of the BDTI structure has a bowing angle in a range of about 8 to 15 from an upper sidewall of the BDTI structure to a vertical line perpendicular to a lateral plane of the photodiode doping layer (angles of 409A or 411A are in a range from (90-80) to (90-70) or 10 to 20).

Claims 21 and 23-24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chiang et. Al. (US 20190096929 A1 hereinafter Chiang).

Regarding claim 21, Chiang teaches in Fig. 5A, with associated text
a method of forming an image sensor, comprising: 
preparing an image sensing die having a front-side and a back-side opposite to the front-side; 
forming a plurality of pixel regions within the image sensing die and respectively comprising a photodiode including a photodiode doping column 104b with a first doping type (n-type) surrounded by a photodiode doping layer (102 including 104a) with a second doping type (p-type) that is different than the first doping type (Fig. 5A, paragraphs [0017] and [0019]); and 
forming a back-side deep trench isolation (BDTI) structure 111 between adjacent pixel regions and extending from the back-side of the image sensor die to a position within the photodiode doping layer (Fig. 5A, paragraph [0019]); 
wherein the BDTI structure is formed a doped liner 114 with the second doping type (Fig. 3, paragraphs [0018]) and a dielectric fill layer 112, the doped liner lining a sidewall surface of the dielectric fill layer (Fig. 5A, paragraph [0018]).  

Regarding claim 23, Chiang teaches forming a doped isolation well 110b with the second doping type between the adjacent pixel regions and extending from the front-side of the image sensing die to a position within the photodiode doping layer (Fig. 5A and paragraph 0019]); 
wherein the doped isolation well directly contacts the BDTI structure (Fig. 5A).  

Regarding claim 24, Chiang teaches forming a shallow trench isolation (STI) structure 302 between the adjacent pixel regions from the front-side of the image sensing die to a position within the photodiode doping layer (Fig. 5B, paragraph [0024]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and further in view of Arie et. Al. (US 20100327349 A1 hereinafter Arie).

	Regarding claim 1, Cheng teaches in Figs. 1-5A and 7, Figs. 1-5A showing the details of a method of making BDTI 701 in Fig. 7 (paragraph [0037]), with associated text a method of forming an image sensor, comprising: 
forming a plurality of photodiodes for a plurality of pixel regions from a front-side of an image sensing die, wherein a photodiode is formed to have a photodiode doping column 103 with a first doping type (n-type) surrounded by a photodiode doping layer 101 with a second doping type (p-type) that is different than the first doping type (Figs. 1 and 9, paragraph [0017]); 
forming a deep trench 201 between adjacent pixel regions in the photodiode doping layer from a back-side of the image sensing die (Figs. 2, paragraph [0021]), wherein an upper portion of the photodiode doping layer exposed to the deep trench is converted to a defective layer during the etching of the deep trench (paragraph [0023]); 
performing a cleaning process to remove the defective layer (Fig. 3, paragraph [0025]); 
forming a doped liner (401 or 405) with the second doping type (boron doped and therefore p-type) lining a sidewall surface of the deep trench (Fig. 4, paragraphs [0028] or [0030]); and 
forming a dielectric fill layer 505 filling an inner space of the deep trench to form a back-side deep trench isolation (BDTI) structure (Fig. 5A, paragraph [0033]).  
.
	Cheng does not specify the cleaning process is a cyclic cleaning process of at least two different etchants alternatively.
	Arie discloses in Figs. 6 and 23, Fig. 6 showing a trench similar to that of Cheng and Fig. 23 showing a cleaning method for cleaning the trench (paragraphs [0113] and [0114]), with associated text a cleaning process is a cyclic cleaning process of at least two different etchants alternatively (Fig. 23, paragraph [0096] and [0097]) so that by using the cleaning process of Arie in addition to or in place of the cleaning process of Cheng the cleaning process would be a cyclic cleaning process of at least two different etchants alternatively. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the etching process of Arie in the method of Cheng because according to Arie in such a process the first step mainly for removing particles and organic contamination such as an aqueous ammonia/hydrogen peroxide solution process 62 and the second step for removing a natural oxide film using the hydrofluoric-acid-based cleaning solution (paragraph [0091]).

	Regarding claim 2, Cheng in view of Arie teaches performing the cyclic cleaning process comprises using solutions of hydrofluoric acid (HF) and ammonia and hydrogen peroxide mixtures (APM) alternatively for multiple cycles (Fig. 23, paragraph [0096] and [0097]).  

Regarding claim 3, Cheng teaches the cyclic cleaning process removes at least about 1 -20 nm of the upper portion of the photodiode doping layer (paragraph [0025]).  

Regarding claim 8, Cheng teaches a bowing width and a bowing angle of the deep trench are reduced after the cyclic cleaning process (bowing angle and width in the trench is reduced by partially filling the trench with epitaxial layers 401 and/or 403 after the cyclic cleaning process (Fig. 5A) the claim would not necessarily require that the bowing width and a bowing angle of the deep trench are reduced by the cyclic cleaning process).  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Arie as applied to claim 1 and further in view of Eda et. Al. (US 20150115388 A1 hereinafter Eda).

	Regarding claim 4, Cheng in view of Arie teaches the method of claim 1, wherein the doped liner is formed by an epitaxial deposition (Cheng paragraph [0027] and [0028]) process under a temperature lower than 500 C  (350° C. to about 750° C paragraph [0027])).  
Cheng does not specify the epitaxial deposition process is under a temperature lower than 500 C  however Cheng teaches the process is done at a temperature between 350 C. to about 750 C (paragraph [0027]) and therefore envisions the process being done under a temperature lower than 500 C  .
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	
	Cheng does not specify the epitaxial deposition process is followed by a dopant activation process.
	Eda discloses in Fig. 5C with associated text, a method of forming a doped liner 50 similar to that of Cheng wherein the doped liner is completed by a dopant activation process (paragraph [0044]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the activation process of Eda after the epitaxial deposition process of Cheng in view of Arie because according to Eda it is possible to generate multiple dopants activated by the laser annealing processing, which is described later, by increasing the concentration of dopants included in the P-type Si area 50 as described above. By such a configuration, the P-type Si area 50 may effectively capture electrons, which are generated due to dangling bonds, at the outer peripheral surface of the trench 6 (paragraph [0044]).

Regarding claim 5, Cheng in view of Arie and Eda teaches the method of claim 4, wherein the doped liner is formed with a delta doping of boron (the doping liner is a thin film and so Is interpreted to be a delta doping (Cheng paragraph [0027] and [0028]).  
Cheng does not specify a thickness smaller than 10 nm however Cheng teaches a thickness between about 10 nm and about 30 nm (paragraph [0027]) and therefore envisions a thickness of about 10 nm for example just below 10 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to set the thickness below 10 nm with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 6, Cheng in view of Arie and Eda teaches the method of claim 4, wherein the doped liner is formed with a delta doping of boron (the doping liner is a thin film and so Is interpreted to be a delta doping (Cheng paragraph [0027] and [0028]).  
Cheng does not specify a doping liner 50 having a doping concentration greater than around 1 x1019 cm-3.
Eda teaches a doping liner 50 having a doping concentration from 1.0.times.10.sup.17 cm.sup.-3 to 1.0.times.10.sup.19 cm.sup.-3 (paragraph [0044]) and therefore envisions a doping concentration of 1 x1019 cm-3 and so greater than around 1 x1019 cm-3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the doping concentration of Eda for the doped liner of Cheng in view of Arie and Edna because according to Eda such a doping concentration is suitable for such a liner (paragraph [0043]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to set the concentration greater than around 1 x1019 cm-3 with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 7, Cheng in view of Arie and Eda teaches the dopant activation process is a laser annealing process (Eda paragraph [0044]).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Arie as applied to claim 1 and further in view of Chiang.

	Regarding claim 9, Cheng in view of Arie teaches the method of claim 1.  
Cheng does not specify the BDTI structure is formed through the photodiode doping layer.	
	Chiang discloses in Fig. 4 with associated text, a method similar to that of Cheng wherein a BDTI 111 structure is formed through a photodiode doping layer 102 (111 extends through 102 to STI 302 Fig. 4, paragraph [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the BDTI structure of Cheng to be formed through the photodiode doping layer as taught by Chiang because according to Chiang an alternative embodiment to FIG. 3 where the doped isolation layer 110 separates the STI structure 302 from the BDTI structure 111, as shown in FIG. 4, the BDTI structure 111 extends deeper into the substrate 102 and meet the STI structure 302 (Chiang paragraph [0019]) so that such an arrangement is suitable for an isolation structure.

	Regarding claim 10, Cheng in view of Arie teaches the method of claim 1.  
Cheng does not specify the doped liner is formed to reach on a surface of a doped isolation well.	
	Chiang discloses in Fig. 1 with associated text, a method similar to that of Cheng wherein a doped liner 114 is formed to reach on a surface of a doped isolation well 110b (Fig. 1, paragraph [0019]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the doped liner of Cheng to be formed to reach on a surface of a doped isolation well as taught by Chiang because according to Chiang by using such a structure the BDTI structure 111 and the doped isolation layer 110 collectively function as isolations for the pixel regions 103a, 103b, such that crosstalk and blooming among the pixel regions 103a, 103b can be reduced (paragraph [0019]).

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 20170062496 A1 hereinafter Lai) and further in view of Arie and still further in view of Chiang.

Regarding claim 11, Lai teaches in Figs. 1-14A with associated text a method of forming an image sensor, comprising: 
forming photodiodes for a plurality of pixel regions from a front-side of an image sensing die, wherein a photodiode is formed to have a photodiode doping column 104 with a first doping type (n-type) surrounded by a photodiode doping layer 102 with a second doping type (p-type) that is different than the first doping type (Fig. 1, paragraph [0009]); 
forming a gate structure 106A and a metallization stack 112 on the front-side of the image sensing die, wherein the metallization stack comprises a plurality of metal interconnect layers arranged within one or more inter-level dielectric layers (Fig. 1, paragraph [0010]-[0011]); 
bonding the image sensing die to a logic die 200 from the front-side of the image sensing die, wherein the logic die comprises logic devices 204 (processing) (Fig. 1, paragraph [0012]-[0013]); 
forming a deep trench 122 between adjacent pixel regions in a back-side of the image sensing die (Fig. 3, paragraph [0018]); 
performing a cleaning process to remove an upper portion of the photodiode doping layer exposed to the deep trench (Fig. 4, paragraph [0021]); and 
forming a dielectric fill layer (140 and 146) filling an inner space of the deep trench to form a back-side deep trench isolation (BDTI) structure (Fig. 3, paragraph [0030] and [0031]).
	Lai does not specify the cleaning process comprises a first etchant of hydrofluoric acid (HF) and a second etchant of ammonia and hydrogen peroxide mixture (APM).
	Arie discloses in Figs. 6 and 23, Fig. 6 showing a trench similar to that of Lai and Fig. 23 showing a cleaning method for cleaning the trench (paragraphs [0113] and [0114]), with associated text a cleaning process that comprises a first etchant of hydrofluoric acid (HF) and a second etchant of ammonia and hydrogen peroxide mixture (APM) (Fig. 23, paragraph [0096] and [0097]) so that by using the cleaning process of Arie in addition to or in place of the cleaning process of Lai the cleaning process would comprise a first etchant of hydrofluoric acid (HF) and a second etchant of ammonia and hydrogen peroxide mixture (APM). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the etching process of Arie in the method of Lai because according to Arie in such a process the first step mainly for removing particles and organic contamination such as an aqueous ammonia/hydrogen peroxide solution process 62 and the second step for removing a natural oxide film using the hydrofluoric-acid-based cleaning solution (paragraph [0091]).
	Lai does not specify forming a doped isolation well from the front-side of the image sensing die by implanting dopants into the photodiode doping layer through at least one implanting process; and forming a doped liner with the second doping type lining a sidewall surface of the deep trench.
	Chiang discloses in Figs. 6-9, with associated text a method similar to that of Lai comprising forming a doped isolation well 110b from a front-side of the image sensing die by implanting dopants into a photodiode doping layer 102 through at least one implanting process (Fig. 6, paragraph [0029]); and forming a doped liner 114 with the second doping type (p-type) lining a sidewall surface of a deep trench 802 (Figs. 8-9, paragraph [0018] and [0034]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the doped isolation well and doped liner of Chiang in the method of Lai in view of Arie because according to Chiang the BDTI structure 111 and the doped isolation layer 110 collectively function as isolations for the pixel regions 103a, 103b, such that crosstalk and blooming among the pixel regions 103a, 103b can be reduced (Chiang paragraph [0019]).

Regarding claim 12, Lai in view of Arie and Chiang teaches performing the cleaning process comprises using solutions of hydrofluoric acid (HF) and ammonia and hydrogen peroxide mixtures (APM) alternatively for multiple cycles (Arie Fig. 23, paragraph [0096] and [0097]).  

Regarding claim 13, Lai in view of Arie and Chiang teaches the method of claim 11. 
Lai does not specify forming a shallow trench isolation (STI) structure between the adjacent pixel regions from the front-side of the image sensing die to a position within the photodiode doping layer; wherein the deep trench is formed to expose the STI structure.  
Chiang teaches in Fig. 4 with associated text a method similar to that of Lai in view of Arie and Chiang comprising forming a shallow trench isolation (STI) structure 302 between adjacent pixel regions 104 from the front-side of the image sensing die to a position within the photodiode doping layer 102 (Fig. 4, paragraph [0025]); wherein a deep trench (trench for 111) is formed to expose the STI structure (Fig. 4, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the STI arrangement of Chiang in the method of Lai in view of Arie and Chiang because according to Chiang an alternative embodiment to FIG. 3 where the doped isolation layer 110 separates the STI structure 302 from the BDTI structure 111, as shown in FIG. 4, the BDTI structure 111 extends deeper into the substrate 102 and meet the STI structure 302 (Chiang paragraph [0019]) so that such an arrangement is suitable for an isolation structure.

Regarding claim 15, Lai in view of Arie and Chiang teaches the deep trench is formed to expose the doped isolation well (Chiang Fig. 9).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 21 and further in view of Cheng and still further in view of Marty et. Al. (US 20110108939 A1 hereinafter Marty).

	Regarding claim 22, Chiang teaches the method of claim 21, wherein the doped liner and the dielectric fill layer of the BDTI structure extend laterally along the back-side of the image sensing die (Fig. 3) ); and 
wherein a lateral portion of the doped liner is formed overlying the photodiode doping column (Fig. 5A).  
Chiang does not specify the doped liner has a thickness of 1-20 nm with a boron concentration.	
Cheng in Fig. 5A with associated text a doped liner similar to that of Chiang having a thickness between about 10 nm and about 30 nm (paragraph [0027]) and therefore envisions a thickness of 10-20 nm with a boron concentration as claimed.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to set the thickness between 10-20 nm with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Chiang still does not specify the boron concentration is in a range between approximately 1x1019 atoms/cm3 to approximately 2x1020 atoms/cm3.
	Marty discloses in Figs. 1-9 with associated text, a method of forming a doped liner 48 similar to that of Cheng wherein the boron concentration is in a range between approximately 5x1019 atoms/cm3 to approximately 2x1020 atoms/cm3 (paragraph [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the doping concentration of Marty for the doped liner of Chiang in view of Cheng because according to Marty such a doping concentration is suitable for such a liner (paragraph [0038]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to set the concentration greater than around 1 x1019 cm-3 with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 24 and further in view of Ihara (US 20150243694 A1).

Regarding claim 25, Chiang teaches the method of claim 24.
Chiang does not specify the BDTI structure extends through the STI structure.	
Ihara in Fig. 22 with associated text teaches a BDTI structure similar to that of Chiang extending through an isolation structure 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the BDTI structure of Chiang extends through the STI structure as taught by Ihara because according to Ihara an etch stop layer 16 may be disposed on the front surface 3a of the substrate 3. The negative fixed charge layer 23 may include a bottom surface in contact with the etch stop layer 15 and having the same level as the front surface 3a (paragraph [0082]) so that such an arrangement would be suitable for isolation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897